Citation Nr: 0110189	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Apportionment of the veteran's disability compensation.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1999 decision of the 
Department of Veterans Affairs (VA) North New Orleans, 
Louisiana, Regional Office (RO), which reduced the 
appellant's apportionment of the veteran's disability 
compensation to $150 per month.  The Board notes that the 
present appeal was initiated and filed by the appellant's 
mother (and custodian) on her behalf, and that the appellant 
is the veteran's minor child.  

In September 1999, the appellant indicated on her appeal form 
(VA Form 9) that she desired a hearing before a Member of the 
Board in Washington, D.C.  In December 2000, the appellant 
and the veteran were notified that a hearing had been 
scheduled in February 2001.  However, the appellant failed to 
appear for her scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  

This is a contested claim.  The veteran is represented by The 
American Legion.  The appellant is not represented in 
connection with her appeal.  


REMAND

In April 1981, the RO granted service connection to the 
veteran for a psychiatric disorder, evaluated as 50 percent 
disabling.  In 1995, the RO increased the evaluation for this 
disability to 100 percent.  

In April 1993, the appellant filed a claim for apportionment.  
See 38 C.F.R. § 3.450(a)(1).  In February 1994, the RO 
granted the appellant's claim for apportionment of the 
veteran's benefits.  In June 1995, the RO determined that the 
veteran was incompetent for purposes of receiving VA 
benefits.  In December 1995, the RO increased the amount of 
apportionment to $150.00 per month, effective December 1, 
1995.  

In May 1996, the veteran was convicted of a felony and 
incarcerated.  In October 1996, the RO held that, effective 
December 1996, the veteran's benefits were to be reduced to a 
rate of 10 percent.  See 38 C.F.R. § 3.665.  In April 1998, 
the RO notified the appellant that due to the veteran's 
incarceration, the amount of apportionment had been increased 
to $1,947.00, effective December 1, 1997.  See 38 C.F.R. 
§ 3.665(e).  In July 1999, the RO notified the appellant that 
the veteran had been released from incarceration on June 30, 
1999, and that the amount of apportionment would therefore be 
decreased to $150 per month, effective June 30, 1999.  See 
38 C.F.R. § 3.665(i)(2).  That same month, the appellant 
expressed her disagreement with the RO's July 1999 
determination, specifically, she disagreed with amount of 
compensation that was apportioned.  

A letter from the veteran, received in September 1999, shows 
that the veteran does not disagree with the RO's July 1999 
decision.  Rather, he states he states that there should not 
be an apportionment of any amount over the current 
apportionment of $150 per month.  

The Board first notes that although the veteran was provided 
with a copy of the Statement of the Case in August 1999; it 
does not appear that the veteran has been provided with 
notice of the content of the appellant's Substantive Appeal.  
See 38 C.F.R. § 19.102 (2000).  

In addition, where, as here, the veteran is not living with 
his child and his child is not in his custody, his 
compensation or pension may, under certain circumstances, be 
apportioned.  See 38 U.S.C.A. § 5307 (West 1991).  Further, 
compensation or pension may be specially apportioned between 
the veteran and his dependents or the surviving spouse and 
children on the basis of the facts in the individual case, so 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  See 38 C.F.R. § 3.451 (2000).

In determining the rate of apportionment, consideration is 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependent 
on whose behalf apportionment is claimed, and special needs 
of the veteran, his or her dependents, and the apportionment 
claimant.  See 38 C.F.R. §§ 3.451, 3.453 (2000).  
Significantly, the regulation further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (emphasis added).  

The Board notes that a review of the RO's July 1999 letter, 
which notified the appellant that the apportionment had been 
decreased to $150 per month, shows that she would receive 
much less than 20 percent of the veteran's total monthly 
disbursement of VA disability benefits (i.e., $1,918 per 
month).  See September 1999 field examination report.  It 
also appears that the veteran is not paying any court-ordered 
child support.  However, a review of the claims folder 
discloses that it does not include recent pertinent financial 
information from the appellant, and it does not appear that 
the RO has considered the evidence that the appellant has 
submitted in her notice of disagreement in support of her 
claim, or the issue of whether the appellant is suffering 
undue hardship due to the July 1999 decrease.  Because the 
merits of her contentions have not been addressed by the RO, 
a Supplemental Statement of the Case must be issued, and thus 
this matter must be remanded.  See 38 C.F.R. § 19.31 (2000).  
Specifically, the Board finds that, in order to adjudicate 
this question fairly, it needs to have access to the 
appellant's present financial circumstances.  As such, 
further development is also required.  

The Board regrets that an additional remand of this matter 
will further delay its decision in this appeal, but finds 
that such action is, nonetheless, necessary to ensure that 
the record is complete and to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following actions:

1.  To ensure that all contested claims 
procedures have been followed, the 
veteran should be provided with notice of 
the content of the appellant's 
Substantive Appeal.  The veteran (and his 
representative) should be provided the 
appropriate period of time to respond 
thereto.  

2.  The RO should send the appellant, 
with a cover letter, VA Financial Status 
Report forms, and the appellant should be 
instructed to complete these forms in 
full and to return them to the RO.  The 
appellant should be afforded a reasonable 
amount of time to return the completed 
forms, but should be advised that failure 
to complete and to return the forms in a 
timely fashion may well result in an 
adverse determination.

3.  After the RO completes this 
development, as well as any other 
development it deems appropriate, it 
should readjudicate the appellant's claim 
on the basis of all the evidence of 
record.  

4.  The appellant, and the custodian of 
the veteran (and his representative), 
should be furnished with supplemental 
statements of the case if appropriate.  
All contested claims procedures should be 
addressed.  (See Chapter 5 of M21-1 
addressing the SOC.)  Thereafter, the 
case is to be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate disposition warranted, either favorable or 
unfavorable.  The appellant and the veteran are free to 
submit any additional evidence and/or argument they desire to 
have considered in connection with the current appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

